
	
		III
		111th CONGRESS
		1st Session
		S. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Voinovich (for
			 himself, Mr. Casey,
			 Mr. Durbin, Mr.
			 Lugar, Mr. Crapo,
			 Mr. Isakson, Mr. Bennet, Mr.
			 Cochran, Ms. Mikulski,
			 Mr. Byrd, Mrs.
			 Shaheen, Mrs. Feinstein,
			 Mr. Chambliss, Mr. Bayh, Mr.
			 Johanns, Mr. Risch,
			 Mr. Martinez, Mr. Kaufman, Mr.
			 Bennett, and Mr. DeMint)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 31, 2009
			 Reported by Mr. Kerry,
			 without amendment
		
		
			April 1, 2009
			Considered and agreed to
		
		RESOLUTION
		Celebrating the 60th anniversary of the
		  North Atlantic Treaty Organization.
	
	
		Whereas the North Atlantic Treaty Organization (NATO) will
			 celebrate its 60th anniversary at a summit to be held on April 4, 2009, in
			 Kehl, Germany, and Strasbourg, France;
		Whereas this summit will be held along the border of
			 France and Germany to commemorate the historic post-war reconciliation in
			 Europe that NATO has done so much to facilitate;
		Whereas for 60 years, NATO has served as the preeminent
			 organization to defend the territory of its member states against all external
			 security threats;
		Whereas the security of the United States is inseparably
			 linked to the peace and stability of the European continent by the
			 participation of the United States in NATO;
		Whereas the security of the United States has been
			 significantly enhanced by the integration of security and military structures
			 in the United States and Europe achieved by NATO;
		Whereas NATO continues to promote a Europe that is whole,
			 undivided, free, and at peace;
		Whereas NATO continues to support an open-door policy of
			 admitting states that can contribute to the promotion and protection of
			 freedom, democracy, stability, and peace throughout Europe;
		Whereas, since the end of the Cold War, NATO has continued
			 to redefine and transform itself and to take on new missions, in order to
			 ensure that each NATO member state can defend itself against emerging threats
			 such as terrorism, the spread of weapons of mass destruction, instability
			 caused by failed states, cyber attacks, piracy, and threats to global energy
			 security;
		Whereas NATO continues to help stabilize the Balkans
			 through the deployment of troops to Kosovo;
		Whereas NATO has deployed naval assets to the Gulf of Aden
			 to address the growing threat of piracy in the region and to help protect the
			 delivery of United Nations food assistance to Somalia;
		Whereas after the 2001 terrorist attacks on the United
			 States, article 5 of the North Atlantic Treaty, signed at Washington April 4,
			 1949 (TIAS 1964), was invoked for the first time in the history of the
			 organization, and NATO deployed 50,000 troops from all 26 NATO member states to
			 Afghanistan to respond to a dangerous insurgency and terrorist threat and to
			 help re-build a shattered country;
		Whereas the challenges that continue to be posed by the
			 resurgence of the Taliban and the illicit drug trade in Afghanistan highlight
			 the need for a sustained and strengthened NATO presence in Afghanistan;
		Whereas NATO continues to enhance the security of Europe
			 and the world by strengthening partnerships with countries around the world;
			 and
		Whereas Congress continues to support NATO, the leadership
			 role of the United States Government in European security affairs, and the
			 continued enlargement of NATO: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 60th anniversary of the North Atlantic Treaty Organization;
			(2)reaffirms that
			 the North Atlantic Treaty Organization is strong, enduring, and oriented for
			 the challenges of the future; and
			(3)expresses
			 appreciation for—
				(A)the steadfast
			 partnership between the North Atlantic Treaty Organization and the United
			 States Government; and
				(B)the work of the
			 North Atlantic Treaty Organization to ensure peace, security, and stability in
			 Europe and throughout the world.
				
